         Case 2:20-cv-00645-APG-BNW Document 33 Filed 03/16/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ACE INITIATIVE LLC, et al.,                           Case No.: 2:20-cv-00645-APG-BNW

 4          Plaintiffs                                                  Order

 5 v.

 6 RAYMOND SCOTT, et al.,

 7          Defendants

 8         Defendants Raymond Scott and Troy Fobbs filed a second petition for removal in this

 9 case. ECF No. 32. The second notice of removal should not have been filed in this closed case,

10 and instead should have been filed as a new case for random assignment. Consequently, I direct

11 the clerk of court to open a new case as of March 15, 2021 based on the second notice of

12 removal at ECF No. 32. I order the defendants to pay the filing fee for the new case by March

13 26, 2021.

14         I THEREFORE ORDER the clerk of court to open a new case as of March 15, 2021 for

15 random assignment based on the notice of removal at ECF No. 32.

16         I FURTHER ORDER that the removing defendants shall pay the filing fee for the new

17 case by March 26, 2021.

18         DATED this 16th day of March, 2021.

19

20
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
21

22

23
